DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computing system for treatment of a mood-related disorder. The limitation of one or more programs wherein the one or more programs are stored in the memory; and are configured to be executed by the one or more processors to treat a viewer suffering from the mood-related disorder, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory,” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of: display and displaying are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “display” in the context of this claim encompasses a user showing another user an image on a board. Similarly, the limitation of displaying after the inducing of the gamma oscillations, for a second period of time, a second image on the display device after the first period of time, wherein the second image comprises positive valence-laden content appropriate to the treatment of the mood-related disorder, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as a user showing another user a second image on a board.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional elements – processor and memory. The processor and memory is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2014/0046121 A1 to Gillies et al. (hereinafter “Gillies”).
Concerning claim 1, Gillies discloses a computing system for treatment of a mood-related disorder comprising: one or more processors; memory; a display device (paragraphs [0019]-[0021], [0040]); and 
one or more programs wherein the one or more programs are stored in the memory; and are configured to be executed by the one or more processors to treat a viewer suffering from the mood-related disorder (paragraphs [0022]-[0023], [0040]), the one or more programs being configured to 
i) display a first image on the display device, for a first period of time, wherein the first image is adapted to induce gamma oscillations in a brain of the viewer (paragraphs [0048]-[0052] – image is presented to viewer that induce gamma brainwaves within an individual); and 
ii) displaying after the inducing of the gamma oscillations, for a second period of time, a second image on the display device after the first period of time, wherein the second image comprises positive valence-laden content appropriate to the treatment of the mood-related disorder (paragraphs [0058]-[0062] – positive images is shown after the first image is shown in order to treat anxiety).  

Concerning claims 2 and 6, Gillies discloses wherein the display of the first image and the display of the second image are repeated over several cycles (paragraphs [0058]-[0062] – images are repeated over cycles).  

Concerning claim 3, Gillies discloses further comprising measuring devices to measure activity of the brain (paragraphs [0058]-[0062] – devices are used to determine activity of the brain).  
  
Concerning claim 5, see the rejection of claim 1.

Concerning claim 7, see the rejection of claim 1.

Concerning claim 8, Gillies discloses wherein the first image is one of a nature photo or an animal photo (paragraphs [0034], [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of US Publication No. 2003/0109800 A1 to Polat (hereinafter “Polat”).
Concerning claim 4, Gillies lacks disclosing, however, Polat discloses wherein the first image is a Gabor patch or a variant thereof (paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gabor patch image as disclosed by Polat in the system of Gillies, in order to provide variations in images simulating gamma oscillations in user, thereby creating a more accurate system which tests multiple images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715